DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
On 10/11/2022, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  The 10/11/2022 has been entered.
Summary of Response
3.	The 10/11/2022 response includes: (a) claims 1, 9, 13, 17, 19 and 21 are currently amended; (b) claims 2-8, 11-12, 14-16, 18 and 20 are previously presented; (c) claim 10 is canceled; and (d) the grounds for rejection set forth in the 10/11/2022 office action are traversed.  Claims 1-19 and 11-21 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments filed 10/11/2022 with respect to the rejection of claims 1-19 and 11-21 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of new prior art references U.S. Patent Pub. No. 2017/0199576 A1 to Schmitz-Le Hanne and previously-cited U.S. Patent Pub. No. 2013/0093670 A1 to Iwai.  Thus, all outstanding claims 1-9 and 11-21 are rejected.  Also, new claim objections are set forth below.  Finally, the previously-stated objection to the abstract is withdrawn in view of applicant’s amendments to the same.
Claim Objections
5.	Claims 5 and 13 are objected to because of the following informalities:  
	Claim 5 at line 1 needs to add a comma after “claim 3” to make this claim consistent with the other claims.  Appropriate correction is required.  
	Claim 13 at line 8 needs to change “a arrangement” to “an arrangement” to be grammatically correct.  Compare claim 1 at lines 8-9 includes “an arrangement”.  Appropriate correction is required. 
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2-4, 7-9, 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0199576 A1 to Schmitz-Le Hanne in view of U.S. Patent Pub. No. 2013/0093670 A1 to Iwai.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    922
    975
    media_image2.png
    Greyscale

	As to claim 1, Schmitz-Le Hanne discloses an apparatus (Figs. 1, 2a-2c; ¶¶0033, 0042) for displaying content on a display unit (Figs. 1, 2a-2c: 2a, 2b ¶¶0033, 0037-0039, 0043 – display unit {FIGs. 1-2: 2a on left and right side and 2b} includes displays {FIGs. 1-2: 2a on left and right side and 2b} that are either separate from each other yet integrated into one mirror surface or are border parts of a single mirrored display, and may be used to each display personalized content simultaneously to two different persons who are in front of the display unit), the
apparatus (Figs. 1, 2a-2c; ¶¶0033, 0042) comprising:
a processor (¶¶0033-0034, 0044) configured to:
receive a first signal indicative of a user being in a first position 
relative to the display unit within an environment surrounding the display unit (Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0033, 0034, 0036, 0040, 0044, 0047-0048 – processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people);
		operate the display unit (Figs. 1, 2a-2c: 2a, 2b; ¶¶0033, 0037-0039, 0043) to display user-configurable content in an arrangement of content elements in a first display location of the display locations on the display unit, based on the first signal (Figs. 1, 2a-2c: 2a, 2b; ¶0036, 0037, 0044-0045 – user adjusted and/or programmed content {e.g., e-mails, Facebook, calendar entries} is displayed at one or both of the displays {Figs. 1, 2a-2c: 2a on left and/or right side}).
Schmitz-Le Hanne does not expressly disclose a processor configured to:
receive a first signal indicative of a user being in a first position of a
plurality of previously defined positions defined relative to the display unit within an environment surrounding the display unit, wherein the plurality of previously defined positions correspond to a plurality of previously defined display locations on the display unit, respectively;
	operate the display unit to display user-configurable content in an
arrangement of content elements in a first display location of the plurality of previously defined display locations on the display unit to which the first position corresponds, based on the first signal;
	receive a second signal indicative of the user being in a second position of the plurality of previously defined positions; and
	upon receiving the second signal, operate the display unit to display the user-configurable content in the arrangement of the content elements in a second display location of the plurality of previously defined display locations on the display unit to which the second position corresponds,
	wherein the arrangement of the content elements displayed in the second display location is the same as the arrangement of the content elements displayed in the first display location.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Iwai discloses a processor (FIG. 2: 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0049, 0207) configured to:
receive a first signal indicative of a user(First operator)(FIGs. 1 and 5’s left side, 1021; ¶¶0046-0048, 0071 – first operator is detected within range of the left side of sensor 1021) being in a first position(left side of range of sensor 1021)(FIGs. 1, 5; ¶0071) of a plurality of previously defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072) defined relative to the display unit(1011)(FIGs. 1, 5; ¶¶0045, 0071-0072) within an environment surrounding the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072), wherein the plurality of previously defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072) correspond to a plurality of previously defined display locations on the display unit(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0048, 0071-0072), respectively;
	operate the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to display user-specific content in an arrangement of content elements(1012)(FIGs. 1, 5; ¶¶0045, 0071-0072) in a first display location(left side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) of the plurality of previously defined display locations(left and right sides of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) on the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to which the first position(left side of range of sensor 1021)(FIGs. 1, 5; ¶0071) corresponds (FIGs. 1, 5: left side of 1011 corresponds to the left side range of sensor 1021; ¶¶0046-0048, 0071-0072), based on the first signal (FIGs. 1 and 5’s left side; ¶¶0046-0048, 0071 – first operator is detected within range of the left side of sensor 1021);
	receive a second signal (FIGs. 1 and 5’s right side; ¶¶0046-0048, 0071 – first operator is detected within range of the right side of sensor 1021) indicative of the user being(First operator)(FIGs. 1 and 5’s right side, 1021; ¶¶0046-0048, 0072) in a second position(right side of range of sensor 1021)(FIGs. 1, 5; ¶0071) of the plurality of previously defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072); and
	upon receiving the second signal (FIGs. 1 and 5’s right side; ¶¶0046-0048, 0071 – first operator is detected within range of the right side of sensor 1021), operate the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to display the user-specific content in the arrangement of the content elements in a second display location(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) of the plurality of previously defined display locations(left and right sides of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) on the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to which the second position(right side of range of sensor 1021)(FIGs. 1, 5; ¶0071) corresponds (FIGs. 1, 5: right side of 11 corresponds to right side of range of sensor 1021; ¶¶0046-0048, 0071-0072),
	wherein the arrangement of the content elements(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) displayed in the second display location(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072)  is the same as the arrangement of the content elements(1012)(FIGs. 1, 5; ¶¶0045, 0071-0072) displayed in the first display location(left side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne with Iwai to provide an apparatus that displays to each user her/his content regardless of her/his relative position. 

As to claim 2, Schmitz-Le Hanne and Iwai teach the apparatus according to claim 1, as applied above. 
Schmitz-Le Hanne and Iwai further teach wherein the processor is further configured to determine an identity of the user based on the first signal (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3; ¶¶0019, 0026, 0033-0034, 0036, 0040, 0044, 0047-0048; Iwai: FIGs. 1-2, 5’s left side, 1021, 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0045-0049, 0071, 0202-0204, 0207).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 1.

	As to claim 3, Schmitz-Le Hanne and Iwai teach the apparatus according to claim 1, as applied above.
Schmitz-Le Hanne and Iwai further teach further comprising: one or more sensors(Schmitz-Le Hanne: Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8; ¶¶0026, 0033-0034, 0040, 0044-0045, 0047-0048; Iwai: FIGs. 1-2, 5: 1021; ¶¶0032, 0045-0046, 0202-0204) for detecting the first position of the user within the environment surrounding the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8; ¶¶0020, 0026, 0033-0034, 0038, 0040, 0043-0045, 0047-0048, 0050; Iwai: FIGs. 1, 5: left side of display unit 1011, left side of range of sensor 1021, First operator; ¶¶0046-0048, 0071-0072); wherein the processor is further configured to receive the first signal from the one or more sensors (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3; ¶¶0033, 0034, 0036, 0040, 0044, 0047-0048; Iwai: FIGs. 1-2, 5’s left side, 1021, 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0045-0049, 0071, 0202-0204, 0207 – first operator is detected within range of the left side of sensor 1021).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 1.

As to claim 4, Schmitz-Le Hanne and Iwai teach the apparatus according to claim 3, as applied above.
Iwai further discloses wherein at least one sensor of the one or more sensors comprises a camera (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8; ¶¶0026, 0033-0034, 0040, 0044-0045, 0047-0048; Iwai: FIGs. 1-2, 5: 1021; ¶¶0032, 0045-0046, 0202-0204).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 1.

	As to claim 7, Schmitz-Le Hanne and Iwai teach the apparatus according to claim 1, as applied above.
Schmitz-Le Hanne and Iwai further teach wherein the processor is further configured to: receive data indicative of the plurality of previously defined positions relative to the display unit within the environment surrounding the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0025, 0033, 0034, 0036, 0038, 0040, 0044, 0047-0048 - processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people; Iwai: FIGs. 1-2, 5: 1011, 2010, 2020, 2030, 2040, First operator at left and right sides of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207 – processor receives sensor data {e.g., camera images} indicative of a user’s position at different times {e.g., the user being on the left side of the display followed by being on the right side of the display}); and store the data in a storage device associated with and accessible by the processor (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0025, 0033, 0034, 0036, 0038, 0040, 0044, 0047-0048 - processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people; Iwai: FIGs. 1-2, 5: 1011, 2010, 2020, 2030, 2040, First operator at left and right sides of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207 – processor receives sensor data {e.g., camera images}, which is inherently stored in a storage device to hold the data from the time its collected to the time its processed by the processor, indicative of a user’s position at different times {e.g., the user being on the left side of the display followed by being on the right side of the display}).
The motivation to combine the additional teachings of Iwai is for the same reason given above for claim 1.

As to claim 8, Schmitz-Le Hanne and Iwai teach the apparatus according to claim 1, as applied above.
Schmitz-Le Hanne and Iwai further teach wherein the apparatus comprises an interactive mirror (Schmitz-Le Hanne: Figs. 1, 2a-2c; ¶¶0033, especially – “interactive mirror”; 0036, 0038-0039, 0042; Iwai: FIGs. 1, 5: right side and left side of 1011; ¶¶0046-0048, 0071-0072).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 1.

As to claim 9, Schmitz-Le Hanne discloses a method for displaying content on a display unit (Figs. 1, 2a-2c: 2a, 2b ¶¶0033, 0037-0039, 0043 – display unit {FIGs. 1-2: 2a on left and right side and 2b} includes displays {FIGs. 1-2: 2a on left and right side and 2b} that are either separate from each other yet integrated into one mirror surface or are border parts of a single mirrored display, and may be used to each display personalized content simultaneously to two different persons who are in front of the display unit), the method (Figs. 1, 2a-2c: 2a, 2b ¶¶0033, 0037-0039, 0043) comprising:
receiving, by a processor (¶¶0033-0034, 0044), a first signal indicative of a user being in a first position (Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0033, 0034, 0036, 0040, 0044, 0047-0048 – processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people);
	displaying user-configurable content in an arrangement of content elements in a first display location on the display unit, based on the first signal (Figs. 1, 2a-2c: 2a, 2b; ¶0036, 0037, 0044-0045 – user adjusted and/or programmed content {e.g., e-mails, Facebook, calendar entries} is displayed at one or both of the displays {Figs. 1, 2a-2c: 2a on left and/or right side}).
Schmitz-Le Hanne does not expressly disclose initially defining a plurality of positions relative to the display unit within an environment surrounding the display unit, wherein the plurality of defined positions correspond to a plurality of previously defined display locations on the display unit, respectively;
	receiving, by a processor, a first signal indicative of a user being in a first position of the plurality of defined positions;
	displaying user-configurable content in an arrangement of content elements in a first display location of the plurality of previously defined display locations on the display unit to which the first position corresponds, based on the first signal;
	receiving, by the processor, a second signal indicative of the user being in a second position of the plurality of defined positions; and
	upon receiving the second signal, displaying the user-configurable content in the arrangement of the content in a second display location of the plurality of previously defined display locations on the display unit to which the second position corresponds, wherein the arrangement of content elements as displayed in the first and second display locations is the same.
	Iwai discloses initially defining a plurality of positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072) relative to the display unit(1011)(FIGs. 1, 5; ¶¶0045, 0071-0072) within an environment surrounding the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072), wherein the plurality of defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072) correspond to a plurality of previously defined display locations on the display unit(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0048, 0071-0072), respectively;
	receiving, by a processor (FIG. 2: 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0049, 0207), a first signal indicative of a user(First operator)(FIGs. 1 and 5’s left side, 1021; ¶¶0046-0048, 0071 – first operator is detected within range of the left side of sensor 1021) being in a first position(left side of range of sensor 1021)(FIGs. 1, 5; ¶0071) of the plurality of defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072);
	displaying user-specific content in an arrangement of content elements(1012)(FIGs. 1, 5; ¶¶0045, 0071-0072) in a first display location(left side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) of the plurality of previously defined display locations(left and right sides of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) on the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to which the first position(left side of range of sensor 1021)(FIGs. 1, 5; ¶0071) corresponds (FIGs. 1, 5: left side of 1011 corresponds to the left side range of sensor 1021; ¶¶0046-0048, 0071-0072), based on the first signal (FIGs. 1 and 5’s left side; ¶¶0046-0048, 0071 – first operator is detected within range of the left side of sensor 1021);
	receiving, by the processor (FIG. 2: 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0049, 0207), a second signal (FIGs. 1 and 5’s right side; ¶¶0046-0048, 0071 – first operator is detected within range of the right side of sensor 1021) indicative of the user(First operator)(FIGs. 1 and 5’s right side, 1021; ¶¶0046-0048, 0072) being in a second position(right side of range of sensor 1021)(FIGs. 1, 5; ¶0071) of the plurality of defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072); and
	upon receiving the second signal (FIGs. 1 and 5’s right side; ¶¶0046-0048, 0071 – first operator is detected within range of the right side of sensor 1021), displaying the user-specific content in the arrangement of the content in a second display location(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) of the plurality of previously defined display locations(left and right sides of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) on the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to which the second position(right side of range of sensor 1021)(FIGs. 1, 5; ¶0071) corresponds (FIGs. 1, 5: right side of 11 corresponds to right side of range of sensor 1021; ¶¶0046-0048, 0071-0072), wherein the arrangement of content elements(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) as displayed in the first(left side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) and second display locations(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) is the same (FIGs. 1, 5: 1012; ¶¶0045, 0071-0072).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne with Iwai to provide a method for displaying content on a display unit that displays to each user her/his content regardless of her/his relative position.

	As to claim 11, Schmitz-Le Hanne and Iwai teach the method according to claim 9, as applied above.
Schmitz-Le Hanne and Iwai further teach further comprising: identifying the user based on the first signal (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3; ¶¶0019, 0026, 0033-0034, 0036, 0040, 0044, 0047-0048; Iwai: FIGs. 1-2, 5’s left side, 1021, 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0045-0049, 0071, 0202-0204, 0207); wherein the displaying comprises displaying user-configurable content relevant to the identified user (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b; ¶0036, 0037, 0044-0045; Iwai: FIGs. 1, 5: 1012; ¶¶0045, 0071-0072).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 9.

	As to claim 12, Schmitz-Le Hanne and Iwai teach the method according to claim 9, as applied above.
Schmitz-Le Hanne and Iwai further teach further comprising: configuring the display unit (wherein the processor is further configured to: receive data indicative of the plurality of previously defined positions relative to the display unit within the environment surrounding the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0025, especially – “configuration of the interactive mirror”, 0033, 0034, 0036, 0038, 0040, 0044, 0047-0048 - processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people; Iwai: FIGs. 1-2, 5: 1011, 2010, 2020, 2030, 2040, First operator at left and right sides of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207 – processor receives sensor data {e.g., camera images} indicative of a user’s position at different times {e.g., the user being on the left side of the display followed by being on the right side of the display}), the configuring comprising: receiving, by the processor, data indicative of the plurality of defined positions (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0025, especially – “configuration of the interactive mirror”, 0033, 0034, 0036, 0038, 0040, 0044, 0047-0048 - processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people; Iwai: FIGs. 1-2, 5: 1011, 2010, 2020, 2030, 2040, First operator at left and right sides of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207 – processor receives sensor data {e.g., camera images} indicative of a user’s position at different times {e.g., the user being on the left side of the display followed by being on the right side of the display}); and storing the data in a storage device associated with and accessible by the processor (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0025, 0033, 0034, 0036, 0038, 0040, 0044, 0047-0048 - processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people; Iwai: FIGs. 1-2, 5: 1011, 2010, 2020, 2030, 2040, First operator at left and right sides of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207 – processor receives sensor data {e.g., camera images}, which is inherently stored in a storage device to hold the data from the time its collected to the time its processed by the processor, indicative of a user’s position at different times {e.g., the user being on the left side of the display followed by being on the right side of the display}).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 9.

	As to claim 13, Schmitz-Le Hanne discloses a non-transitory machine-readable medium storing instructions for displaying content on a display unit (Figs. 1, 2a-2c: 2a, 2b ¶¶0033-0034, 0037-0039, 0043 – display unit {FIGs. 1-2: 2a on left and right side and 2b} includes displays {FIGs. 1-2: 2a on left and right side and 2b} that are either separate from each other yet integrated into one mirror surface or are border parts of a single mirrored display, and may be used to each display personalized content simultaneously to two different persons who are in front of the display unit) that, when executed by a processor (¶¶0033-0034, 0044), cause the processor (¶¶0033-0034, 0044) to:
	receive a first signal indicative of a user being in a first position relative to the display unit within an environment surrounding the display unit (Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0033, 0034, 0036, 0040, 0044, 0047-0048 – processor uses data from sensors {Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8} to determine the presence of one or two people in front of the display unit {FIGs. 1-2: 2a on left and right side and 2b} and identify motions and/or gestures of one or two people);
	operate the display unit (Figs. 1, 2a-2c: 2a, 2b; ¶¶0033, 0037-0039, 0043) to display user-configurable content in a arrangement of content elements in a first display location of the display locations on the display unit, based on the first signal (Figs. 1, 2a-2c: 2a, 2b; ¶0036, 0037, 0044-0045 – user adjusted and/or programmed content {e.g., e-mails, Facebook, calendar entries} is displayed at one or both of the displays {Figs. 1, 2a-2c: 2a on left and/or right side}).	
Schmitz-Le Hanne does not expressly disclose the processor to: receive a first signal indicative of a user being in a first position of a plurality of previously defined positions defined relative to the display unit within an environment surrounding the display unit, wherein the plurality of previously defined positions correspond to a plurality of previously defined display locations on the display unit, respectively;
	operate the display unit to display user-configurable content in a arrangement of content elements in a first display location of the plurality of previously defined display locations on the display unit to which the first position corresponds, based on the first signal;
	receive a second signal indicative of a user being in a second position of the plurality of previously defined positions; and 
	upon receiving the second signal, operate the display unit to display the user-configurable content in the arrangement of the content elements in a second display location of the plurality of previously defined display locations on the display unit to which the second position corresponds,
	wherein the arrangement of the content elements as displayed in the first and second display locations is the same.
Iwai discloses the processor (FIG. 2: 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0049, 0207) to: receive a first signal indicative of a user(First operator)(FIGs. 1 and 5’s left side, 1021; ¶¶0046-0048, 0071 – first operator is detected within range of the left side of sensor 1021) being in a first position(left side of range of sensor 1021)(FIGs. 1, 5; ¶0071) of a plurality of previously defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072) defined relative to the display unit(1011)(FIGs. 1, 5; ¶¶0045, 0071-0072) within an environment surrounding the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072), wherein the plurality of previously defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072) correspond to a plurality of previously defined display locations on the display unit(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072), respectively;
	operate the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to display user-specific content in a arrangement of content elements(1012)(FIGs. 1, 5; ¶¶0045, 0071-0072) in a first display location(left side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) of the plurality of previously defined display locations(left and right sides of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) on the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to which the first position(left side of range of sensor 1021)(FIGs. 1, 5; ¶0071) corresponds (FIGs. 1, 5: left side of 1011 corresponds to the left side range of sensor 1021; ¶¶0046-0048, 0071-0072), based on the first signal (FIGs. 1 and 5’s left side; ¶¶0046-0048, 0071 – first operator is detected within range of the left side of sensor 1021);
	receive a second signal (FIGs. 1 and 5’s right side; ¶¶0046-0048, 0071 – first operator is detected within range of the right side of sensor 1021) indicative of a user(First operator)(FIGs. 1 and 5’s right side, 1021; ¶¶0046-0048, 0072) being in a second position(right side of range of sensor 1021)(FIGs. 1, 5; ¶0071) of the plurality of previously defined positions(left and right sides of range of sensor 1021)(FIGs. 1, 5; ¶¶0071-0072); and 
	upon receiving the second signal (FIGs. 1 and 5’s right side; ¶¶0046-0048, 0071 – first operator is detected within range of the right side of sensor 1021), operate the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to display the user-specific content in the arrangement of the content elements in a second display location(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) of the plurality of previously defined display locations(left and right sides of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) on the display unit(1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) to which the second position(right side of range of sensor 1021)(FIGs. 1, 5; ¶0071) corresponds (FIGs. 1, 5: right side of 11 corresponds to right side of range of sensor 1021; ¶¶0046-0048, 0071-0072),
	wherein the arrangement of the content elements(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) as displayed in the first(left side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) and second display locations(right side of 1011)(FIGs. 1, 5; ¶¶0046-0048, 0071-0072) is the same (FIGs. 1, 5: 1012; ¶¶0045, 0071-0072)  .
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne with Iwai to provide a non-transitory machine-readable medium storing instructions for displaying content on a display unit that, when executed by a processor causes the display unit to display to each user her/his content regardless of her/his relative position. 

	As to claim 14, Schmitz-Le Hanne and Iwai teach the method of claim 9, as applied above.
Schmitz-Le Hanne and Iwai further teach further comprising: providing one or more sensors (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8; ¶¶0026, 0033-0034, 0040, 0044-0045, 0047-0048; Iwai: FIGs. 1-2, 5: 1021; ¶¶0032, 0045-0046, 0202-0204) for detecting the user in the first position of the plurality of defined positions relative to the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8; ¶¶0020, 0026, 0033-0034, 0038, 0040, 0043-0045, 0047-0048, 0050; Iwai: FIGs. 1, 5: left and right sides of display unit 1011, left side of range of sensor 1021, First operator; ¶¶0046-0048, 0071-0072), and sending the first signal indicative of the user being in the first position (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3; ¶¶0033, 0034, 0036, 0040, 0044, 0047-0048; Iwai: FIGs. 1-2, 5’s left side, 1021, 2010, 2020, 2030, 2040; ¶¶0032, 0036, 0045-0049, 0071, 0202-0204, 0207 – first operator is detected within range of the left side of sensor 1021).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 9.

As to claim 15, Schmitz-Le Hanne and Iwai teach the method according to claim 14, as applied above.
Iwai further discloses wherein at least one sensor of the one or more sensors comprises a camera (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8; ¶¶0026, 0033-0034, 0040, 0044-0045, 0047-0048; Iwai: FIGs. 1-2, 5: 1021; ¶¶0032, 0045-0046, 0202-0204).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 9.

As to claim 18, Schmitz-Le Hanne and Iwai teach the non-transitory machine-readable medium according to claim 13, as applied above.
Iwai further discloses wherein each of the first signal and second signal comprises an image signal from a camera (Schmitz-Le Hanne: Figs. 1, 2a-2c: 3, 3a, 3b, 7, 8; ¶¶0026, 0033-0034, 0036, 0040, 0044-0045, 0047-0048; Iwai: FIGs. 1-2, 5: 1021, First operator on the left and ride sides of the range of sensor 1021; ¶¶0032, 0045-0048, 0071-0072, 0202-0204).
	The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 13.

As to claim 19, Schmitz-Le Hanne and Iwai teach the non-transitory machine-readable medium according to claim 18, as applied above.
Iwai further discloses wherein the instructions further cause the processor (¶¶0033-0034, 0044) to determine an identity of the user based on at least one of the image signals (¶¶0019, 0026, 0048).
8.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0199576 A1 to Schmitz-Le Hanne in view of U.S. Patent Pub. No. 2013/0093670 A1 to Iwai as applied to claims 3 and 14 above, in view of U.S. Patent Pub. No. 2018/0012537 A1 to Han et al. (“Han”).
As to claim 5, Schmitz-Le Hanne and Iwai teach the apparatus according to claim 3 as applied above.
Schmitz-Le Hanne and Iwai teach wherein at least one sensor of the one or more sensors associated with the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0033, 0034, 0036, 0040, 0044, 0047-0048; Iwai: FIGs. 1 and 5, 1021; ¶¶0032, 0046-0048, 0071, 0202-0204).
The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 1.
Schmitz-Le Hanne and Iwai do not expressly disclose wherein at least one
sensor of the one or more sensors comprises a touch-sensitive element associated with the display unit; and wherein the processor is further configured to operate the display unit to display the user-configurable content in the first display location of the plurality of previously defined display locations on the display unit, based on a touch event received from the user by the touch-sensitive element.
Han discloses wherein at least one sensor(245)(FIG. 6; ¶¶0099, 0101, 0117) of the one or more sensors (FIG. 6: 245; ¶¶0054-0055, 0099, 0101, 0117) comprises a touch-sensitive element(245)(FIG. 6; ¶¶0099, 0101, 0117) associated with the display unit(241)(FIG. 6; ¶¶0059, 0099, 0117); and wherein the processor(100)(FIGs. 1, 8C: 100; ¶¶0043, 0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives from sensor a signal indicting a user’s position being a first predefined distance from the display unit {FIG. 8C} and the display {FIG. 1: 110} displays content {FIG. 8C} under control of the processor {FIG. 1: 100}) is further configured to operate the display unit to display the user-configurable content in the first display location of the plurality of previously defined display locations on the display unit(110)(FIGs. 1, 8C: 100; ¶¶0043, 0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives from sensor a signal indicting a user’s position being a first predefined distance from the display unit {FIG. 8C} and the display {FIG. 1: 110} displays content {FIG. 8C} under control of the processor {FIG. 1: 100}), based on a touch event received from the user by the touch-sensitive element(245)(FIG. 6; ¶¶0099, 0101, 0117).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne and Iwai with Han to provide an apparatus for displaying content that allows a user to select or change the user-configurable content (¶0119).

As to claim 16, Schmitz-Le Hanne and Iwai teach the method according to claim 14, as applied above.
Schmitz-Le Hanne and Iwai teach wherein at least one sensor of the one or more sensors associated with the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b, 3a, 3b, 7, 8; ¶¶0033, 0034, 0036, 0040, 0044, 0047-0048; Iwai: FIGs. 1 and 5, 1021; ¶¶0032, 0046-0048, 0071, 0202-0204).
The motivation to combine the additional teachings of Iwai is for the same reasoning set forth above for claim 1.
Schmitz-Le Hanne and Iwai do not expressly disclose wherein at least one sensor of the one or more sensors comprises a touch-sensitive element associated with the display unit.
Han discloses wherein at least one sensor(245)(FIG. 6; ¶¶0099, 0101, 0117) of the one or more sensors (FIG. 6: 245; ¶¶0054-0055, 0099, 0101, 0117) comprises a touch-sensitive element(245)(FIG. 6; ¶¶0099, 0101, 0117) associated with the display unit (241)(FIG. 6; ¶¶0059, 0099, 0117).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne and Iwai with Han to provide a method for displaying content on a display unit that allows a user to select or change the user-configurable content (¶0119).
9.	Claims 6, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0199576 A1 to Schmitz-Le Hanne in view of U.S. Patent Pub. No. 2013/0093670 A1 to Iwai as applied to claims 1 and 13 above, in view of U.S. Patent Pub. No. 2005/0198661 A1 to Collins et al. (“Collins”).
As to claim 6, Schmitz-Le Hanne and Iwai teach the apparatus according to claim 1, as applied above.
Schmitz-Le Hanne and Iwai further teach wherein the processor is further configured to: operate the display unit to display the user-configurable content in the first display location of the plurality of previously defined display locations on the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b ¶¶0033-0034, 0036-0039, 0043-0045; Iwai: FIGs. 1-2, 5: 1012, 2010, 2020, 2030, 2040, left side of 1011, left side of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207).
The motivation to combine the additional teachings of Iwai is for the same reason given above for claim 1.
Schmitz-Le Hanne and Iwai do not expressly disclose wherein the processor is further configured to: determine, based on the first signal, when the user is facing the display unit; and operate the display unit to display the user-configurable content in the first display location of the plurality of previously defined display locations on the display unit in response to determining that the user is facing the display unit.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Collins discloses wherein the processor(194)(FIG. 1; ¶¶0027-0028) is further configured to: determine, based on the first signal(image of user)(FIG. 1: 150, 194; ¶¶0027-0029), when the user is facing the display unit (¶¶0034-0035); and operate the display unit(130)(FIG. 1; ¶0029) to display the content in response to determining that the user is facing the display unit(130)(FIGs. 1, 3 and 4; ¶¶0029, 0044-0046, 0048, 0052-0055).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne and Iwai with Collins to provide an apparatus for displaying content that conserves power (i.e., by only displaying content when a user is facing the display).

As to claim 17, Schmitz-Le Hanne and Iwai teach the method according to claim 9, as applied above.
Schmitz-Le Hanne and Iwai further teach further comprising: displaying the user-configurable content in the arrangement of the content elements in the first display location of the plurality of previously defined display locations on the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b ¶¶0033-0034, 0036-0039, 0043-0045; Iwai: FIGs. 1-2, 5: 1012, 2010, 2020, 2030, 2040, left side of 1011, left side of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207).
The motivation to combine the additional teachings of Iwai is for the same reason given above for claim 9.
Schmitz-Le Hanne and Iwai do not expressly disclose determining whether the user is facing the display unit based on the first signal; and displaying the user-configurable content in the arrangement of the content elements in the first display location of the plurality of previously defined display locations on the display unit in response to determining that the user is facing the display unit.
Collins discloses determining whether the user is facing the display unit (¶¶0034-0035) based on the first signal(image of user)(FIG. 1: 150, 194; ¶¶0027-0029); and displaying the content in response to determining that the user is facing the display unit(130)(FIGs. 1, 3 and 4; ¶¶0029, 0044-0046, 0048, 0052-0055).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne and Iwai with Collins to provide a method for displaying content on a display unit that conserves power (i.e., by only displaying content when a user is facing the display).

As to claim 21, Schmitz-Le Hanne and Iwai teach the non-transitory machine-readable medium according to claim 13, as applied above.
Schmitz-Le Hanne and Iwai further teach wherein the instructions further cause the processor to display the user-configurable content in the arrangement of the content elements in the first display location on the display unit (Schmitz-Le Hanne: Figs. 1, 2a-2c: 2a, 2b ¶¶0033-0034, 0036-0039, 0043-0045; Iwai: FIGs. 1-2, 5: 1012, 2010, 2020, 2030, 2040, left side of 1011, left side of range of sensor 1021; ¶¶0032, 0036, 0045-0049, 0071-0072, 0207).
The motivation to combine the additional teachings of Iwai is for the same reason given above for claim 13.
Schmitz-Le Hanne and Iwai do not expressly disclose wherein the instructions further cause the processor to determine whether the user is facing the display unit based on at least the first signal; and display the user-configurable content in the arrangement of the content elements in the first display location on the display unit in response to determining that the user is facing the display unit.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Collins discloses wherein the instructions further cause the processor(194)(FIG. 1; ¶¶0027-0028) to determine whether the user is facing the display unit (¶¶0034-0035) based on at least the first signal(image of user)(FIG. 1: 150, 194; ¶¶0027-0029); and display the user-configurable content in the arrangement of the content elements in the first display location on the display unit(130)(FIG. 1; ¶0029) in response to determining that the user is facing the display unit(130)(FIGs. 1, 3 and 4; ¶¶0029, 0044-0046, 0048, 0052-0055).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne and Iwai with Collins to provide a non-transitory machine-readable medium storing instructions for displaying content on a display unit that, when executed by a processor causes the display unit to conserve power (i.e., by only displaying content when a user is facing the display).
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0199576 A1 to Schmitz-Le Hanne in view of U.S. Patent Pub. No. 2013/0093670 A1 to Iwai as applied to claim 19 above, in view of International Patent Pub. No. WO2019/001745 A1 to Chu.
As to claim 20, Schmitz-Le Hanne and Iwai teach the non-transitory machine-readable medium according to claim 19, as applied above. 
Schmitz-Le Hanne and Iwai do not expressly disclose wherein the instructions further cause the processor to determine the identity of the user using facial detection techniques
Chu discloses wherein the instructions further cause the processor(409)(FIG. 4; p 7, ¶4; p 13, ¶3; p 20, ¶2) to determine the identity of the user using facial detection techniques (FIG. 4: 407, 409; p 13, ¶3; p 20, ¶¶2, 4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Schmitz-Le Hanne and Iwai with Chu to provide a non-transitory machine-readable medium storing instructions for displaying content on a display unit that is personalized (p 20, ¶2).
Other Relevant Prior Art
11.	Other relevant prior art includes:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(i)	U.S. Patent Pub. No. 2013/0057492 A1 to Kubota et al. displays content(A, B, C)(FIG. 8B; ¶0032) based on the positions of individuals(A, B, C)(FIG. 8B; ¶0032).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
       
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2017/0354370 A1 to Hedin et al. discloses displaying content at different positions on a display unit(4a, 4b, 4c)(FIGs. 3a, 3b; ¶¶0030-0031) corresponding to different positions of the user(A) with respect to the display unit(4a, 4b, 4c)(FIGs. 3a, 3b; ¶¶0030-0031).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(iii)	U.S. Patent Pub. No. 2021/0193085 A1 to Haas et al. discloses re-arranges the displaying of user customized content(116)(FIG. 1; ¶¶0019, 0021) based on the position of a user(112)(FIG. 1; ¶0021).
Conclusion
12.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692